Order and order on reargument, in so far as appealed from, reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, the discovery and inspection to proceed on five days’ notice as provided for in the orders. The matter invoked as a general release of the first cause of action, and, therefore, urged as a bar to the discovery and inspection sought, with reference to the first cause of action, is not effective for that purpose so far as this record discloses. It specifies when the acts enumerated therein shall constitute a general release, and one of those acts is the payment of a sum of money. There is no allegation of the payment of that sum of money. Therefore, the matter thus invoked does not deprive the plaintiff of his right to a discovery and inspection. This conclusion, however, is arrived at without deciding whether the clause thus invoked is or is. not effective as a general release. Lazansky, P. J., Kapper, Carswell, Seudder and Davis, JJ., concur.